


Exhibit 10.1

 

VENTAS, INC.

 

2006 STOCK PLAN

FOR DIRECTORS

 

[As amended October 16, 2007, December 8, 2008 and March 7, 2012]

 

ARTICLE 1.  PURPOSE

 

The purpose of the Ventas, Inc. 2006 Stock Plan for Directors (“Plan”) is to
promote the interests of Ventas, Inc., its subsidiaries and stockholders, by
allowing the Company to attract and retain highly qualified directors by
permitting them to obtain or increase their proprietary interest in the Company.

 

ARTICLE 2.  DEFINITIONS AND CONSTRUCTION

 

2.1                               Definitions.  As used in the Plan, terms
defined parenthetically immediately after their use shall have the respective
meanings provided by such definitions, and the terms set forth below shall have
the following meanings (in either case, such terms shall apply equally to both
the singular and plural forms of the terms defined):

 

(a)                                 “Award” shall mean, individually or
collectively, a grant under the Plan of Options, Restricted Stock, Restricted
Stock Units or Other Stock-Based Awards.

 

(b)                                 “Award Agreement” shall mean, individually
or collectively, an Option Agreement, Restricted Award Agreement, or an
agreement evidencing an Other Stock-Based Award.

 

(c)                                  “Board” shall mean the Board of Directors
of the Company.

 

(d)                                 “Cause” shall mean, unless otherwise defined
in an Award Agreement, a felony conviction of a Director or the failure of a
Director to contest prosecution for a felony, or a Director’s willful misconduct
or dishonesty, any of which is determined by the Committee to be directly and
materially harmful to the business or reputation of the Company or its
Subsidiaries.

 

(e)                                  “Change in Control” shall mean any of the
following events:

 

(1)                                 An acquisition (other than directly from the
Company) of any voting securities of the Company (“Voting Securities”) by any
Person immediately after which such Person has beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) (“Beneficial Ownership
and/or Beneficially Owned”) of 20% or more of the combined voting power of the
Company’s then outstanding Voting Securities; provided, however, that in
determining whether a Change in Control has occurred, Voting Securities which
are acquired in a Non-Control Acquisition (as hereinafter defined) shall not
constitute an acquisition which would cause a Change in Control.  A Non-Control
Acquisition shall mean an acquisition by (i) the Company or any Subsidiary,
(ii) an employee benefit plan (or a trust forming a part thereof)

 

--------------------------------------------------------------------------------


 

maintained by the Company or any Subsidiary, or (iii) any Person in connection
with a Non-Control Transaction (as hereinafter defined);

 

(2)                                 The individuals who, as of May 31, 2006, are
members of the Board (“Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that if the election, or
nomination for election by the Company’s stockholders, of any new director was
approved by a vote of at least a majority of the Incumbent Board, such new
director shall, for purposes of the Plan, be considered as a member of the
Incumbent Board; provided, further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened election contest (as
described in the former Rule 14a-11 promulgated under the Exchange Act)
(“Election Contest”) or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board (“Proxy Contest”)
including by reason of any agreement intended to avoid or settle any Election
Contest or Proxy Contest;

 

(3)                                 Approval by stockholders of the Company of:

 

(A)                               A merger, consolidation or reorganization
involving the Company, unless such is a Non-Control Transaction.  For purposes
of the Plan, the term “Non-Control Transaction” shall mean a merger,
consolidation or reorganization of the Company in which:

 

(i)                                     the stockholders of the Company,
immediately before such merger, consolidation or reorganization, own, directly
or indirectly immediately following such merger, consolidation or
reorganization, at least a majority of the combined voting power of the voting
securities of the corporation or entity resulting from such merger or
consolidation or reorganization (“Surviving Corporation”) over which any Person
has Beneficial Ownership in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation or
reorganization;

 

(ii)                                  the individuals who were members of the
Incumbent Board immediately prior to the execution of the agreement providing
for such merger, consolidation or reorganization constitute at least a majority
of the members of the board of directors or equivalent body of the Surviving
Corporation; and

 

(iii)                               no Person (other than the Company, any
Subsidiary, any employee benefit plan (or any trust forming a part thereof)
maintained by the Company, the Surviving Corporation, or any Person who,
immediately prior to such merger, consolidation or reorganization had Beneficial
Ownership of 20% or more of the then outstanding Voting Securities) has
Beneficial Ownership of 20% or more of the combined voting power of the
Surviving Corporation’s then outstanding voting securities;

 

2

--------------------------------------------------------------------------------


 

(B)                               A complete liquidation or dissolution of the
Company; or

 

(C)                               An agreement for the sale or other disposition
of all or substantially all of the assets of the Company to any Person (other
than a transfer to a Subsidiary); or

 

(4)                                 Any other event that the Committee shall
determine constitutes an effective Change in Control of the Company.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (“Subject Person”) acquired Beneficial Ownership of
more than the permitted amount of the outstanding Voting Securities as a result
of the acquisition of Voting Securities by the Company which, by reducing the
number of Voting Securities outstanding, increases the proportional number of
shares Beneficially Owned by the Subject Person; provided, however, that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional Voting Securities which increases the percentage of the
then outstanding Voting Securities Beneficially Owned by the Subject Person,
then a Change in Control shall occur.

 

With respect to any Award that constitutes a “deferral of compensation” subject
to the requirements of Section 409A of the Code (“409A Award”)  but only to the
extent necessary for such 409A Award to comply with Section 409A of the Code, a
Change in Control must constitute a change in the ownership or effective control
of the Company, or in the ownership of a substantial portion of the assets of
the Company, within the meaning of Section 409A(a)(2)(A)(v) of the Code for any
acceleration of the timing of payment of the 409A Award because of the Change in
Control.  The preceding sentence shall not affect the vesting of any Award.

 

(f)                                   “Code” shall mean the Internal Revenue
Code of 1986, as amended from time to time, and any successor thereto.

 

(g)                                  “Committee” shall mean the Committee
provided for in Section 7.1.

 

(h)                                 “Company” shall mean Ventas, Inc., a
Delaware corporation.

 

(i)                                     “Director” shall mean a member of the
Board who is not an employee of the Company or any Subsidiary.

 

(j)                                    “Disability” shall mean the total
disability as determined by the Committee in accordance with standards and
procedures similar to those under the Company’s long-term disability plan, or,
if none, a physical or mental infirmity which the Committee determines impairs
the Participant’s ability to perform substantially his or her duties for a
period of 180 consecutive days.

 

(k)                                 “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended from time to time.

 

3

--------------------------------------------------------------------------------


 

(l)                                     “Fair Market Value” of the Shares shall
mean, as of any applicable date, the closing sale price of the Shares on the New
York Stock Exchange or any national or regional stock exchange on which the
Shares are traded, or if no such reported sale of the Shares shall have occurred
on such date, on the next preceding date on which there was such a reported
sale.  If there shall be any material alteration in the present system of
reporting sale prices of the Shares, or if the Shares shall no longer be listed
on the New York Stock Exchange or a national or regional stock exchange, the
fair market value of the Shares as of a particular date shall be determined by
such method as shall be determined by the Committee.

 

(m)                             “LTIP Unit” shall mean an OP Unit granted to a
Director pursuant to Article 6 that may be subject to restrictions as determined
by the Committee.

 

(n)                                 “OP” means the applicable operating
partnership of the Company.

 

(o)                                 “Option” shall mean an option granted to an
Optionee pursuant to the Plan.

 

(p)                                 “Option Agreement” shall mean a written
agreement between the Company and an Optionee evidencing the granting of an
Option and containing terms and conditions concerning the exercise of the
Option.

 

(q)                                 “Optionee” shall mean a Director who has
been granted an Option or the personal representative, heir or legatee of an
Optionee who has the right to exercise the Option upon the death of the
Optionee.

 

(r)                                    “Op Unit” shall mean a unit of
partnership interest in an OP.

 

(s)                                   “Other Stock-Based Award” shall mean any
right granted under Article 6.

 

(t)                                    “Person” shall have the meaning ascribed
to such term in Section 3(a)(9) of the Exchange Act and as used in Sections
13(d) and 14 (d) thereof, including a “group” as defined in Section 13(d).

 

(u)                                 “Plan” shall mean this Ventas, Inc. 2006
Stock Plan for Directors, as the same may be amended from time to time.

 

(v)                                 “Restricted Award Agreement” shall mean an
agreement evidencing a Restricted Stock Award or Restricted Stock Unit Award, as
described in Section 5.3.

 

(w)                               “Restricted Stock” shall mean Shares granted
pursuant to Article 5 as to which the restrictions have not expired.

 

(x)                                 “Restricted Stock Unit” shall mean an Award
granted pursuant to Article 5 denominated in units of the Company’s common
stock.

 

(y)                                 Restriction Period” shall mean the period
set forth in Section 5.1 or determined by the Committee during which the
transfer of Shares is limited in some way or Shares or Restricted Stock Units
are otherwise restricted or subject to forfeiture as provided in Article 5.

 

4

--------------------------------------------------------------------------------


 

(z)                                  “Shares” shall mean the shares of the
Company’s common stock, par value $.25 per share.

 

(aa)                          “Subsidiary” shall mean, with respect to any
company, any corporation or other Person of which a majority of its voting
power, equity securities or equity interest is owned directly or indirectly by
such company.

 

2.2                               Gender and Number.  Except where otherwise
indicated by the context, reference to the masculine gender shall include the
feminine gender, the plural shall include the singular and the singular shall
include the plural.

 

2.3                               Severability.  In the event any provision of
the Plan shall be held illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining parts of the Plan, and the Plan shall
be construed and enforced as if the illegal or invalid provision had not been
included.

 

ARTICLE 3.  SHARES SUBJECT TO THE PLAN

 

Subject to the adjustments provided for in Article 8, the aggregate number of
Shares or Op Units to be delivered upon exercise of all Awards and the payment
of benefits in connection with Awards granted under the Plan shall not exceed
400,000 Shares or Op Units.  Such Shares or OP Units may be of original issuance
or held in treasury.  If and to the extent an Award shall expire or terminate
for any reason without having been exercised in full or shall be forfeited, the
Shares (including Restricted Stock) or OP Units associated with such Awards
shall again become available for Awards under the Plan.

 

ARTICLE 4.  TERMS AND CONDITIONS OF OPTIONS

 

4.1                               Non-Discretionary Grants.  On January 1 of
each year during the term of the Plan, each Director (i) who is elected a
director at the preceding annual meeting of shareholders or who has been
appointed a director by the Board during the preceding year and (ii) who is
acting as a director on January 1, shall receive a grant of an Option for Shares
in a number determined by the Committee.  Such Options shall have the following
terms and conditions:

 

(a)                                 The exercise price of the Option shall be
equal to 100% of the Fair Market Value of the Shares on the date the Option is
granted.

 

(b)                                 The term of the Option shall be ten years
from the date of grant unless sooner terminated as provided herein.

 

(c)                                  The Option shall be exercisable in two
equal annual installments, with the first installment becoming exercisable on
the date of grant of the Option and the second installment becoming exercisable
on the first anniversary of the date of grant of the Option.  Notwithstanding
the provisions of this Section 4.1, upon a Change in Control or the death,
Disability or retirement of the Director, the Optionee (or, if appropriate, the
legal representative of the Optionee’s estate) shall have the right to exercise
the Option in full as to all Shares subject to the Option.

 

5

--------------------------------------------------------------------------------


 

4.2                               Termination of Option.

 

(a)                                 If the Optionee ceases to be a director of
the Company for any reason other than death, Disability, retirement or removal
for Cause, the Option shall terminate six months after the Optionee ceases to be
a director of the Company (unless the Optionee dies during such period), or on
the Option’s expiration date, if earlier, and shall be exercisable during such
period after the Optionee ceases to be a director of the Company only with
respect to the number of Shares which the Optionee was entitled to purchase on
the day preceding the day on which the Optionee ceased to be a director.

 

(b)                                 If the Optionee ceases to be a director of
the Company because of removal for Cause, the Option shall terminate on the date
of the Optionee’s removal.

 

(c)                                  In the event of the Optionee’s death or
Disability while a director of the Company, the Optionee’s retirement from the
Board due to attainment of a mandatory retirement age for directors pursuant to
the Company’s Guidelines on Governance or other similar policies or for such
other reason as the Committee may determine, or the Optionee’s death within six
months after the Optionee ceases to be a director (other than by reason of
removal for Cause), the Option shall terminate on the Option’s expiration date. 
Except as the Committee may otherwise determine, in the event of the Optionee’s
retirement from the Board for any reason other than the attainment of a
mandatory retirement age for directors pursuant to the Company’s Guidelines on
Governance or other similar policies, the Option shall terminate upon the
earlier to occur of (A) 12 months after the date of the Optionee’s death,
Disability or retirement, or (B) the Option’s expiration date.  In the event of
the Optionee’s death, Disability or retirement as specified above, the Option
shall become fully exercisable.

 

4.3                               Restrictions on Transferability of Option. 
The Option shall not be transferable by the Optionee otherwise than by bequest
or the laws of descent and distribution, and shall be exercisable during the
Optionee’s lifetime only by the Optionee; provided, however, that the Optionee
may, subject to any restrictions under Section 16(b) of the Exchange Act,
transfer the Options to (i) the Optionee’s spouse or lineal descendants
(“Immediate Family Members”), (ii) trusts for the exclusive benefit of such
Optionee and/or his Immediate Family Members, or (iii) a partnership or limited
liability company in which such Optionee and/or his Immediate Family Members are
the only partners or members, as applicable; provided that (a) there may be no
consideration for any such transfer (other than interests in such partnership or
limited liability company) and (b) subsequent transfers of any transferred
Option shall be prohibited other than by bequest or the laws of descent and
distribution.  Following transfer, any such Option shall continue to be subject
to the same terms and conditions as were applicable immediately prior to
transfer, provided that for purposes of the Plan (excluding Section 4.2) the
term “Optionee” shall be deemed to refer to the transferee.  Notwithstanding the
above, the provisions of Section 4.2 concerning the termination of an Option
shall continue to be applied with respect to the original Optionee.  Any
transferred Option shall be exercisable by the transferee only to the extent,
and for the periods, specified in the Option Agreement.

 

4.4                               Payment of Exercise Price.  The exercise price
shall be paid in cash at the time of exercise or by means of a “cashless
exercise” through a third party, except that in lieu of all or part of the cash
or third-party “cashless exercise”, the Optionee may tender to the Company

 

6

--------------------------------------------------------------------------------

 

Shares already owned by the Optionee having a Fair Market Value equal to the
exercise price, less any cash paid.  Any Company Shares tendered to the Company
pursuant to this provision must have been held by the Optionee for at least six
months prior to exercise.  The Fair Market Value of such tendered Shares shall
be determined as of the close of the business day immediately preceding the day
on which the Option is exercised.

 

4.5                               Discretionary Grants.  Subject to the terms
and provisions of the Plan, the Committee may grant Options in addition to the
Options specified in Section 4.1 at any time and from time to time.  The
Committee shall determine the terms and conditions of Options granted pursuant
to this Section 4.5 but in no event shall the exercise price of such Options be
less than 100% of the Fair Market Value of Shares on the date the Option is
granted.

 

4.6                               Option Agreement.  Each Option shall be
evidenced by an Option Agreement which shall set forth the number of Shares for
which the Option was granted, the provisions set forth in this Article 4
relating to the Option and such other terms and conditions consistent with the
Plan.

 

ARTICLE 5.  TERMS AND CONDITIONS OF RESTRICTED STOCK

 

5.1                               Non-Discretionary Grants.  On January 1 of
each year during the term of the Plan, each Director (i) who is elected a
director at the preceding annual meeting of stockholders or who has been
appointed a director by the Board during the preceding year and (ii) who is
acting as a director on such January 1 in any year during the term of the Plan
shall receive a grant of shares of Restricted Stock or Restricted Stock Units,
as elected by the Director, in a number determined by the Committee.  On the
initial election by the stockholders of a Director to the Board who is not and
has not been a member of the Board, or if earlier, on the initial appointment by
the Board of a Director, such Director shall receive a grant of shares of
Restricted Stock or Restricted Stock Units, as elected by the Director, in a
number determined by the Committee.  The restrictions on the transfer of shares
of Restricted Stock granted pursuant to this Section 5.1 shall lapse with
respect to one-half of the shares of Restricted Stock granted on the first
anniversary of the date of such grant provided the recipient of the grant is a
director of the Board at such time and with respect to the remaining one-half of
the shares of Restricted Stock granted on the second anniversary of the date of
such grant provided the recipient of the grant is a director of the Board at
such time.  One-half of the Restricted Stock Units granted pursuant to this
Section 5.1 shall vest on the first anniversary of the date of such grant
provided the recipient of the grant is a director of the Board at such time and
the remaining one-half of the Restricted Stock Units shall vest on the second
anniversary of the date of such grant provided the recipient of the grant is a
director of the Board at such time.  Notwithstanding the provisions of this
Section 5.1, upon a Change in Control or the death, Disability or retirement of
the Director, all restrictions pertaining to the then outstanding Shares of
Restricted Stock and Restricted Stock Units held by Directors shall lapse and
such Shares of Restricted Stock shall thereafter be immediately free from any
and all restrictions under the Plan and Restricted Stock Units shall be paid as
set forth in the Restricted Award Agreement.

 

5.2                               Discretionary Grants.  Subject to the terms
and provisions of the Plan, the Committee may grant shares of Restricted Stock
or Restricted Stock Units, as elected by the Director, in addition to the
Restricted Stock and Restricted Stock Units specified in Section 5.1

 

7

--------------------------------------------------------------------------------


 

at any time and from time to time.  The Committee shall generally determine the
terms and conditions of Restricted Stock and Restricted Stock Units granted
pursuant to this Section 5.2 but the Director shall determine the payment date
for Restricted Stock Units.

 

5.3                               Restricted Award Agreement.  Each grant of
Restricted Stock or Restricted Stock Units shall be evidenced by a Restricted
Award Agreement which shall specify the Restriction Period, the number of shares
of Restricted Stock or Restricted Stock Units granted, as elected by the
Director, and such other provisions as the Committee may determine or which are
required by the Plan.

 

5.4                               Non-Transferability of Restricted Stock. 
Except as provided in this Article 5, shares of Restricted Stock and Restricted
Stock Units may not be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated until the end of the applicable Restriction Period or
later as specified in the Restricted Award Agreement, or upon earlier
satisfaction of any other conditions determined at the time of grant specified
in the Restricted Award Agreement.

 

5.5                               Other Restrictions.  The Committee may impose
such other restrictions on any shares of Restricted Stock or Restricted Stock
Units as it may deem advisable, including, without limitation, legends on
certificates representing shares of Restricted Stock and restrictions under
applicable Federal or state securities laws.  The Committee may provide that any
share of Restricted Stock shall be held (together with a stock power executed in
blank by the Director) in custody by the Company until any or all restrictions
thereon shall have lapsed.

 

5.6                               Reacquisition of Restricted Stock.  Any
forfeited shares of Restricted Stock held by a Director or former Director which
are to be reacquired by the Company shall be immediately returned to the Company
by the Director or former Director, and the Director or former Director shall
only receive the amount, if any, paid by the Director or former Director for
such Restricted Stock.

 

5.7                               Voting Rights; Dividends and Other
Distributions.  Unless determined otherwise by the Committee, during the
Restriction Period, directors of the Board holding shares of Restricted Stock
may exercise full voting rights, and shall be entitled to receive all dividends
and other distributions paid, with respect to such Restricted Stock.  If any
dividends or distributions are paid in Shares, the Shares shall be subject to
the same restrictions as the shares of Restricted Stock with respect to which
they were paid.

 

On each dividend or other distribution date with respect to Shares, a cash
dollar amount equal to the amount of cash dividends or the fair market value of
property other than Shares that would have been paid or distributed on a number
of Shares equal to the number of Restricted Stock Units held by Directors as of
the close of business on the record date for such dividend or distribution shall
be paid in cash to such Directors.  If any dividend or distribution with respect
to Shares is payable in Shares, Directors shall be credited with an additional
number of Restricted Stock Units equal to the product of the number of
Restricted Stock Units held by such Directors on the record date for such
dividend or distribution multiplied by the number of Shares (including fractions
thereof) distributable as a dividend or distribution on a Share.  Restricted
Stock Units which are credited to Directors pursuant to the preceding sentence
shall be subject to

 

8

--------------------------------------------------------------------------------


 

the same terms and conditions of the Plan, the Restricted Award Agreement and
elections applicable with respect to such Restricted Stock Units with respect to
which they relate.

 

5.8                               Termination of Directorship.  If the recipient
of Restricted Stock ceases to be a director of the Board for any reason other
than death, Disability, retirement or Change in Control prior to the expiration
of the Restriction Period applicable to any shares of Restricted Stock then held
by the Director, such Shares shall thereupon be immediately forfeited by and
returned to the Company, and the former Director shall only receive the amount,
if any, paid by the former Director for such Restricted Stock.  If the recipient
of Restricted Stock Units ceases to be a director of the Board for any reason
other than death, Disability, retirement or Change in Control prior to the
expiration of the Restriction Period applicable to any Restricted Stock Units
then held by the Director, such Restricted Stock Units shall thereupon be
immediately forfeited.

 

ARTICLE 6.  OTHER STOCK-BASED AWARDS

 

The Board may grant to Directors such other Awards (including, without
limitation, stock awards, stock appreciation rights, LTIP Units, and rights to
dividends and dividend equivalents) that are denominated or payable in, valued
in whole or in part by reference to, or otherwise based on or related to, Shares
(including, without limitation, securities convertible into Shares, including,
without limitation, OP Units) as are deemed by the Committee to be consistent
with the purposes of the Plan, including, without limitation, as an alternative
to other Awards.

 

ARTICLE 7.  ADMINISTRATION

 

7.1                               The Committee.  Portions of the Plan are
designed to operate automatically and not require any significant
administration.  To the extent administration is required, the Plan shall be
administered by a Committee appointed by the Board which shall include two or
more directors of the Company or the entire Board.  The Committee, in accordance
with Section 409A of the Code, may permit a Director to defer receipt of payment
or delivery of Shares that would otherwise be due to such Director.  The
Committee shall meet at such times and places as it determines and may meet
through a telephone conference call.  A majority of its members shall constitute
a quorum, and the decision of the majority of those present at any meeting at
which a quorum is present shall constitute the decision of the Committee.  Any
decision reduced to writing and signed by a majority of the members of the
Committee shall be fully effective as if it had been made by a majority at a
meeting duly held.  All decisions, determinations and selections made by the
Committee pursuant to the provisions of the Plan shall be final.  To the extent
permitted by law, the Committee may delegate its authority hereunder.

 

7.2                               Section 16 and 409A Compliance.  It is the
intention of the Company that the Plan and the administration of the Plan comply
in all respects with Section 16(b) of the Exchange Act and Section 409A of the
Code and the rules and regulations promulgated thereunder to the extent deemed
appropriate by the Committee.  If any Plan provision, or any aspect of the
administration of the Plan, is found not to be in compliance with
Section 16(b) of the Exchange Act or 409A of the Code, the provision or
administration shall be deemed null and void to the extent deemed appropriate by
the Committee, and in all events the Plan shall be construed in favor of its
meeting the requirements of Rule 16b-3 promulgated under the Exchange Act and
Section 409A of the Code to the extent deemed appropriate by the Committee.

 

9

--------------------------------------------------------------------------------


 

Notwithstanding anything contained in the Plan to the contrary, the Company
intends that Awards payable under the Plan shall satisfy the requirements for
exemption from, or compliance with, Section 409A of the Code and that all terms
and provisions shall be interpreted, operated and administered to satisfy such
requirements.  To the extent Section 409A of the Code is applicable to any
Award, it is intended that such 409A Award complies with the deferral, payout
and other limitations and restrictions imposed under Section 409A of the Code.

 

Regardless of what may be contained in any Award Agreement, to the extent that
any 409A Award treated as payable upon a “separation from service” pursuant to
Section 409A of the Code (as determined, and in accordance with the methodology
selected by the Company, consistent with Section 409A of the Code) (“Separation
from Service”), then, if payment is triggered by reason of the Separation from
Service and on the date of the Participant’s Separation from Service, the
Participant is a “specified employee” pursuant to Section 409A of the Code (as
determined, and in accordance with the methodology selected by the Company,
consistent with Section 409A of the Code), then to the extent required for the
Participant not to incur additional taxes pursuant to Section 409A of the Code,
no payment with respect to the 409A Award shall be made to the Participant
earlier than the earlier of (i) six (6) months after the Participant’s
Separation from Service; or (ii) the date of the Participant’s death.  Should
the limitation set forth in the preceding sentence result in payment later than
otherwise provided in the Plan or 409A Award, on the first day any such payment
may be made without incurring additional tax pursuant to Section 409A of the
Code, such payment shall be made to the Participant in a lump sum. 
Notwithstanding anything contained in the Plan or Award to the contrary, the
date on which a Participant’s Separation from Service occurs shall be treated as
the Participant’s termination of employment or service date or comparable
concept for purposes of determining the timing of payments under the Plan and
Award to the extent necessary to have such payments under the Plan and Award be
exempt from or comply with the requirements of Section 409A of the Code;
provided, however, this sentence shall have no impact on whether or not an Award
becomes vested.  No 409A Award shall be subject to acceleration or to any change
in the specified time or method of payment, except as permitted by Section 409A
of the Code or as otherwise provided under the Plan or Award and consistent with
Section 409A of the Code.

 

These last three paragraphs of this Section 7.2 are not intended to impose any
restrictions on Awards other than those required for the Participant not to
incur additional tax under Code Section 409A and shall be interpreted and
operated accordingly.  Notwithstanding any other provision in the Plan, the
Committee makes no representations that Awards granted under the Plan shall be
exempt from, or comply with, Section 409A of the Code and makes no undertaking
to preclude Section 409A of the Code from applying to Awards granted under the
Plan.  No provision of the Plan shall be interpreted or construed to transfer
any liability for failure to comply with Section 409A from the Participant or
any other individual to the Company.

 

ARTICLE 8.  ADJUSTMENTS UPON CHANGE IN CAPITALIZATION

 

Notwithstanding the limitations set forth in Article 3, in the event of a
merger, reorganization, consolidation, recapitalization, reclassification,
split-up, spin-off, separation, liquidation, stock dividend, stock split,
reverse stock split, property dividend, share repurchase, share combination,
share exchange, issuance of warrants, rights or debentures or other change in
corporate structure of the Company affecting the Shares or Op Units, the
Committee shall make

 

10

--------------------------------------------------------------------------------


 

an appropriate and equitable adjustment in the maximum number of Shares or Op
Units available under the Plan or to any one individual and in the number, kind
and exercise price of Shares or Op Units subject to Awards granted under the
Plan to prevent dilution or enlargement of the rights of Directors under the
Plan and outstanding Awards.  Any adjustments pursuant to this Article 8 to
Awards that are considered Section 409A Awards are intended to be made only if
permitted by Section 409A of the Code and only in a manner in compliance with
the requirements of Section 409A of the Code and any adjustments made pursuant
to this Article 8 to Awards that are not considered 409A Awards are intended to
be made only if and in such a manner that after such adjustment the Awards
either continue not to be 409A Awards or comply with the requirements of
Section 409A of the Code.

 

ARTICLE 9.  AMENDMENTS AND DISCONTINUANCE

 

9.1                               In General.  Except as provided in
Section 9.2, the Board may discontinue, amend, modify or terminate the Plan at
any time.

 

9.2                               Amendments.  To the extent required to meet
the requirements of any national securities exchange or system on which the
Shares are then listed or reported or a regulatory body having jurisdiction with
respect thereto, without the approval of the stockholders of the Company, no
amendment or modification may make a material revision to the Plan.  Without
limitation on the preceding sentence, no amendment may increase the number of
Shares or Op Units available under the Plan without the approval of the
stockholders of the Company.

 

9.3                               No Effect on Outstanding Awards.  Unless
otherwise consented to in writing by the Director to whom such Award was
granted, any Award which is outstanding under the Plan at the time of the Plan’s
amendment or termination shall remain in effect in accordance with its terms and
conditions and those of the Plan as in effect when the Award was granted.

 

9.4                               No Repricing.  Except for the adjustments set
forth in Article 8, there shall be no change in the exercise price of an Option
without the approval of the stockholders of the Company.

 

ARTICLE 10.  MERGER, CONSOLIDATION, ETC.

 

10.1                        Conversion on Certain Mergers.  In the event the
Company merges or consolidates with another corporation, or all or substantially
all of the Company’s capital stock or assets are acquired by another
corporation, and the surviving or acquiring corporation issues shares of its
stock to the Company’s stockholders in connection with the merger, consolidation
or acquisition, the surviving or acquiring corporation shall adopt the Plan. 
Following such adoption, the Optionee shall, at no additional cost (other than
the exercise price), be entitled to receive upon the exercise of an Option, in
lieu of the number of Shares to which such Option is then exercisable, the
number and class of stock or other securities to which the Optionee would have
been entitled pursuant to the terms of the merger, consolidation or acquisition
if immediately prior thereto the Optionee had been the holder of record of a
number of Shares equal to the number of Shares as to which the Option shall then
be exercisable.

 

10.2                        No Conversion on Other Mergers.  In the event that
the Company merges or consolidates with another corporation, or all or
substantially all of the Company’s capital stock

 

11

--------------------------------------------------------------------------------


 

or assets are acquired by another corporation, and the surviving or acquiring
corporation does not issue shares of its stock to the Company’s stockholders in
connection with the merger, consolidation or acquisition, then, notwithstanding
any other provision of the Plan to the contrary, no Option may be exercised
after the effective date of the merger, consolidation or acquisition.

 

ARTICLE 11.  EFFECTIVE DATE AND TERMINATION OF THE PLAN

 

11.1                        Effective Date.  The Plan shall become effective
May 31, 2006.  All Awards granted under the Plan shall be null and void unless
within 12 months from the date of the adoption of the Plan by the Board it shall
have been approved by the holders of a majority of the outstanding Shares
present or represented and entitled to vote on the Plan at a stockholders’
meeting.

 

11.2                        Termination Date.  The Plan shall terminate on the
earliest to occur of (i) the date when all of the Shares or Op Units available
under the Plan shall have been acquired through the exercise of Options granted
under the Plan or through the vesting of Awards; (ii) 10 years after the
effective date of the Plan; or (iii) such earlier date as the Board may
determine.

 

ARTICLE 12.  NO RIGHT TO REELECTION

 

Neither the Plan, nor any action taken under the Plan, shall be construed as
conferring upon a Director any right to continue as a director of the Company,
to be renominated by the Board or reelected by the stockholders of the Company.

 

ARTICLE 13.  INDEMNIFICATION

 

No member of the Board or the Committee, nor any officer or employee acting on
behalf of the Board or the Committee, shall be personally liable for any action,
determination or interpretation taken or made with respect to the Plan, and all
members of the Board, the Committee and each officer or employee of the Company
acting on their behalf shall, to the extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action,
determination or interpretation.

 

ARTICLE 14.  GOVERNING LAW

 

The provisions of the Plan shall be construed, administered and enforced
according to the laws of the State of Delaware without regard to its conflict of
laws rules.

 

12

--------------------------------------------------------------------------------
